Title: To James Madison from Tench Coxe, 11 November 1805
From: Coxe, Tench
To: Madison, James


          
            Sir
            Philadelphia November 11t. 1805
          
          I have the honor to transmit to you official copies of two Patents of the King of Great Britain for Land in West Florida, this day received from William Lyman Esquire, Consul of the U.S. in London. One of them is to George Tead for 2000 acres on Mobile River, recorded May 4. 1770 in Book E fo. 14 Recorders office West Florida, as certified by Fras. P⟨on⟩;ssett D. Recorder. The other is to Mrs. Rebecca Blackwell for 1000 as. in West Florida on Thompson’s Creek recorded July 28. 1772 in Book A N.1. p. 374 as certified by Ph. Livingston Jr D. Secy. At the request of Mr. Lyman I beg leave to present this letter as a claim to the lands in the two patents [illegible] & described in behalf of the concerned. The original patents were proposed by Mr Lyman to be sent to the U.S. by the next ship. They were lodged in his office on the 10th. of September 1805. If it should happen, that the Department of State is not the right place of destination for these papers, I beg the favor of your directing them to be transmitted with this letter or with a copy of it to the Commissioners office or other proper place. It may serve Mr. Lyman, if you would be so good as to have me informed what other steps of any kind it may be proper or necessary to take. I have the honor to be, Sir yr. respectful h. Servant
          
            Tench Coxe
          
        